The correctness of our conclusion that the jury was guilty of misconduct in arriving at the penalty in this case is challenged by the State.
Abstractly stated, the facts show that the jury, during their deliberation, promptly concluded that appellant was guilty of the offense charged and that he was sane. There remained for their determination, then, only the punishment to be assessed. As to this, the jury were divided. Three of the jurors were in favor of a penalty less than life imprisonment in the penitentiary. Under such circumstances, the foreman or a member of the jury used as argument against the position of those three jurors and to secure a punishment of life imprisonment the fact that, under a penalty of imprisonment in the penitentiary for a term of years less than life imprisonment, appellant would be *Page 166 
eligible to parole in a few years, but that such could not happen if the punishment assessed was life imprisonment in the penitentiary.
The legal effect of that argument was that if a term of years was assessed, appellant would receive the benefit of the indeterminate sentence law (Art. 775 and 775a, C. C. P.), and if life imprisonment was assessed, such law would not apply and appellant could not receive the benefit thereof.
In the first instance, the juror was wrong in his statement, for the indeterminate sentence law does not apply to a punishment of life imprisonment in a murder case where, by statute, a minimum punishment of a term of years in the penitentiary is authorized to be assessed. Jackson v. State, 136 Tex.Crim. R., 126 S.W.2d 965. The indeterminate sentence law does not apply to a penalty of life imprisonment in the penitentiary when such is the only penalty that is authorized to be assessed, such as in the case of the so-called habitual criminal. Art. 63, P. C.
So then, we have here the juror not only advising the other jurors as to the application of the indeterminate sentence law to their verdict, but incorrectly so.
In Pena v. State, 137 Tex.Crim. R., 129 S.W.2d 667, it was held error for State's counsel in closing argument to the jury to call attention to the effect and application of the indeterminate sentence law to the punishment to be assessed. Such holding is founded upon the proposition that the application of the indeterminate sentence to a jury's verdict, being required by statute, is a matter for the courts and not for the jury. The wisdom of that statute is for the legislature.
If State's counsel could not argue to the jury the effect of the indeterminate sentence law, certainly a member of the jury could not do so.
We remain convinced of the correctness of our original conclusion, and the State's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 167